          Case 1:20-cv-04737-PGG Document 13 Filed 06/25/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JESSICA DENSON, individually and on
behalf of all others similarly situated,

                        Plaintiff,                               NOTICE OF
                                                            PRETRIAL CONFERENCE
                -against-
                                                                 20 Civ. 4737 (PGG)
DONALD J. TRUMP FOR PRESIDENT,
INC.,

                        Defendant,


PAUL G. GARDEPHE, U.S.D.J.:

                 Counsel for all parties are directed to appear before the Court for an initial pretrial
conference in accordance with Rule 16 of the Federal Rules of Civil Procedure on July 9, 2020
at 11:45 a.m., which will take place by telephone. The parties are directed to dial 888-363-4749
to participate, and to enter the access code 6212642. The press and public may obtain access to
the telephone conference by dialing the same number and using the same access code. The
Court is holding multiple telephone conferences on this date. The parties should call in at the
scheduled time and wait on the line for their case to be called. At that time, the Court will un-
mute the parties’ lines. No later than July 6, 2020, the parties must email
GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be
using to dial into the conference so that the Court knows which numbers to un-mute. The email
should include the case name and case number in the subject line.

                 COUNSEL FOR PLAINTIFF(S) MUST: (i) IMMEDIATELY NOTIFY ALL
ATTORNEYS IN THIS ACTION BY SERVING UPON EACH OF THEM COPIES OF
THIS NOTICE AND THE COURT’S INDIVIDUAL PRACTICES; AND (ii) SEND A
COPY OF SUCH NOTICE TO CHAMBERS (without attachments). IF COUNSEL FOR
PLAINTIFF(S) IS UNAWARE OF THE IDENTITY OF COUNSEL FOR ANY OF THE
PARTIES, COUNSEL FOR PLAINTIFF(S) MUST IMMEDIATELY SEND COPIES OF
THE NOTICE AND INDIVIDUAL PRACTICES TO THAT PARTY PERSONALLY.
Principal trial counsel must appear at this and all subsequent conferences.

               This case has been designated as an electronic case and has been assigned to
me for all purposes. By the date of the initial pretrial conference, counsel for all parties
must register as filing users in accordance with the Procedures for Electronic Case Filing
and file a Notice of Appearance.

               Seven days before the conference, the parties must submit a joint letter
addressing the following in separate paragraphs: (1) a brief description of the case, including
the factual and legal bases for the claim(s) and defense(s); (2) any contemplated motions; and (3)
         Case 1:20-cv-04737-PGG Document 13 Filed 06/25/20 Page 2 of 2



the prospect for settlement. For the Court’s convenience, the parties must set forth the
conference’s date and time in the joint letter’s opening paragraph. The Court directs the parties
to consult its Individual Practices and model Case Management Plan and Scheduling Order –
both of which are available on the Court’s web site – and to submit with their joint letter a
jointly proposed Case Management Plan.

                In any case involving allegations of personal injury – whether physical,
psychological, emotional, or otherwise – the Plaintiff is to provide to the Defendant prior to
the initial pretrial conference all necessary medical authorizations.

              The parties should be aware that the Court requires a pre-motion conference
before any motion is filed, in accordance with Rule 4(A) of the Court’s Individual Practices.

                The Court will consider requests for adjournment of the conference only if they
are in writing and otherwise in accordance with the Court’s Individual Practices.

             The parties should not provide the Court with courtesy copies of any
document less than six pages in length.

                If this case has been settled or otherwise terminated, counsel are required to notify
the Court – before the date of the conference – by calling (212) 805-0224, and must send a
stipulation of discontinuance, voluntary dismissal, or other proof of termination via email to the
Orders and Judgments Clerk at the following email address: judgments@nysd.uscourts.gov.

Dated: New York, New York
       June 25, 2020




                                                 2
